Citation Nr: 1043295	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured left great toe with degenerative joint disease (DJD), 
evaluated as 10 percent disabling prior to August 4, 2009, and 30 
percent disabling since August 4, 2009.

2.  Entitlement to a higher initial rating for tarsal tunnel 
syndrome of the left lower extremity, evaluated as 10 percent 
disabling from February 22, 2005, and 30 percent disabling from 
July 29, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2006 and February 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before the decision review officer (DRO) at 
hearings in July 2007 and December 2008.  Transcripts of the 
hearings are of record.  (This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).)

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  In this case, because the 
tarsal tunnel syndrome rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original rating, 
the Board has characterized the issue as set forth on the title 
page.  Specifically, the Veteran's tarsal tunnel syndrome of the 
left lower extremity has been evaluated as 10 percent disabling 
from February 22, 2005, and 30 percent disabling from July 29, 
2009.  


FINDINGS OF FACT

1.  Prior to August 4, 2009, the Veteran's residuals of a 
fractured left great toe with DJD have been manifested by 
symptoms that equate to moderate foot impairment.

2.  From August 4, 2009, the Veteran's residuals of a fractured 
left great toe with DJD has been manifested by symptoms that 
equate to severe foot impairment without loss of use.

3.  From February 22, 2005 to July 29, 2009, the Veteran's tarsal 
tunnel syndrome of the left lower extremity has been manifested 
by symptoms that equate to moderate incomplete paralysis.

4.  From July 29, 2009, the Veteran's tarsal tunnel syndrome of 
the left lower extremity has been manifested by symptoms that 
equate to severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to 
August 4, 2009, or higher than 30 percent since August 4, 2009, 
for the Veteran's residuals of a fractured left great toe with 
DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5284 (2010).

2.  From February 22, 2005 to July 29, 2009, the criteria for an 
initial rating in excess of 10 percent for the Veteran's tarsal 
tunnel syndrome of the left lower extremity have not been met.  
38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8525 (2010).

3.  From July 29, 2009, the criteria for an initial rating in 
excess of 30 percent for the Veteran's tarsal tunnel syndrome of 
the left lower extremity have not been met.  38 U.S.C.A. 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 
8525 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2006, 
March 2007, January 2008, and October 2008.  (Although the 
complete notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  Specifically, 
regarding VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to higher ratings, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence VA 
was responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was apprised 
of the criteria for assigning disability ratings and for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical records, 
and secured examinations in furtherance of his claims.  VA 
examinations with respect to the issues on appeal were obtained 
in October 2005, December 2005, January 2007, July 2009, and 
August 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on consideration of the VA and private medical records 
in the Veteran's claims file, addressed the pertinent evidence of 
record, considered the Veteran's statements regarding the 
severity of his disabilities and provided information necessary 
to apply the relevant diagnostic codes pertaining to the 
Veteran's residuals of a fracture of the left great toe with DJD, 
and tarsal tunnel syndrome of the left lower extremity.  
Accordingly, the Board finds that VA's duty to assist in 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  



II. Analysis

The Veteran contends that his service-connected residuals of a 
fractured left great toe with DJD and tarsal tunnel syndrome of 
the left lower extremity are more disabling than reflected by the 
assigned ratings.

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

A.  Residuals of a fractured left great toe with DJD

Initially, the Board notes that the Veteran injured his left toe 
during service in 1944 when he was unloading ammunition.  He 
dropped a six-inch projectile on his left foot causing injury.  
He fractured the proximal phalanx of his left great toe and 
experienced pain and swelling.

The Veteran's residuals of a fractured left great toe with 
degenerative joint disease (DJD) has been evaluated as 10 percent 
disabling prior to August 4, 2009, and 30 percent disabling since 
that time, under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation and Pension Service noted 
that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.

Under Diagnostic Code 5284, governing "other foot injuries," a 10 
percent rating is for application when there is moderate 
disability.  A 20 percent rating is for application when there is 
a moderately severe disability.  A 30 percent rating, the highest 
available under Diagnostic Code 5284, is for application when 
there is a severe disability.  Additionally, a 40 percent rating 
is warranted for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

Here, the relevant evidence of record consists of October 2005 
and August 2009 VA examinations.

At the October 2005 VA examination, the Veteran reported a 
chronic burning pain in his feet, and noted that at times he 
experienced stiffness, swelling, heat, redness, and also 
blueness, fatigability and lack of endurance.  He noted that it 
was worse when he was standing and walking, and stated that he 
could walk 50 feet or about five minutes before he had to sit 
down.  The Veteran reported that with repetitive use he was 
additionally limited by pain, fatigue, lack of endurance, of 
which pain had a major functional impact.  The Veteran reported 
that he took Gabapentin three times a day, which helped.  The 
Veteran reported flare-ups only if he was on his feet and noted 
that after he gets off his feet it takes about two hours to go 
away.  The Veteran reported that pain in his feet woke him up at 
night and he noted that he had to use a cane due to poor balance, 
and an electric scooter at home and when he was out.  The 
examiner reported that the Veteran came to the examination in a 
wheelchair, but was able to walk without using a cane.  On 
examination, the examiner reported dorsiflexion of the left foot 
actively and passively to 25 degrees, and plantar flexion 
passively and actively was found to be 15 degrees.  The examiner 
noted that with full internal rotation actively and passively, 
the Veteran complained of pain.  The examiner reported that the 
Veteran refused to toe walk or heel walk or squat walk, but noted 
that he squatted to 45 degrees with his cane.  The examiner 
diagnosed the Veteran with a chronic burning of the lower legs 
and feet.  An x-ray of the left foot taken at the time of the 
examination revealed joint space narrowing of the first 
metatarsal-phalangeal joint, and noted no evidence of acute 
fracture or subluxation.  The radiologist concluded that the 
findings were compatible with gout.  Another left foot x-ray was 
taken in February 2008, and revealed a bony erosion with 
overhanging edges identified as the first and fifth metatarsal-
phalangeal joint spaces that are most compatible with gouty 
arthritis.  The impression provided was gout and no acute 
abnormality.

A February 2008 orthopedic outpatient note reflected bad 
periarticular erosions of the great toe MTP joint, and showed 
dorsiflexion to 20 degrees and plantar flexion to 30 degrees.

In August 2009, the Veteran was afforded a VA foot examination.  
The Veteran complained of pain and tenderness over the great toe 
of the left foot at the site of the prior fracture.  On 
examination, the examiner noted that any manipulation of the 
first metatarsal joint of the great toe on the left foot 
reproduced the Veteran's pain.  The pain was of a constant nature 
in the 4-5/10 range at rest, 7-8/10 when the Veteran got up on 
his feet and had been almost continuous for years.  The examiner 
also noted swelling in his toes from gout over a period of years, 
and relative numbness in his feet for many years.  The examiner 
noted that the Veteran's prior x-rays indicated multiple erosions 
in the phalanges of both feet indicative of chronic gout disease.  
Range of motion of the left foot reflected dorsiflexion to zero 
degrees, and 125 degrees of plantar flexion, and range of motion 
of the left metatarsal-phalangeal joint was from zero to 20 
degrees.  X-rays of the left foot showed significant degenerative 
osteal posttraumatic arthritis of the first metatarsal-phalangeal 
joint of the left great toe, and noted that there also appeared 
to be a callus formation from the prior fracture over a period of 
years indicative of an intra-articular fracture.  The examiner 
explained that the Veteran suffered a fracture of the great toe 
proximal phalanx that had resulted in posttraumatic arthritis 
over a period of years as indicated in the Veteran's files.  The 
examiner also noted that there was overlapping gouty changes in 
both feet.  In summary, the examiner noted that the Veteran 
fractured his proximal phalanx of the left great toe while 
serving on active duty in 1944.  The Veteran developed 
posttraumatic arthritis over a period of years secondary to his 
military injury.  The examiner diagnosed the Veteran with post 
fracture metatarsal-phalangeal joint with secondary posttraumatic 
arthritis left great toe.

Concerning the disability rating for the Veteran's service-
connected fracture of the left great toe with DJD for the period 
prior to August 4, 2009, based on consideration of the above 
medical evidence, the Board finds that a rating in excess of 10 
percent is not warranted.  A moderately severe foot injury was 
not approximated by the symptomatology of his left great toe 
disability.  Specifically, at his 2005 examination, an x-ray of 
the left foot revealed joint space narrowing of the first 
metatarsal-phalangeal joint, but noted no evidence of acute 
fracture or subluxation.  Additionally, the examiner noted that 
the Veteran was able to walk without using his cane, and although 
he refused to toe walk, heel walk or squat walk, he was able to 
squat to 45 degrees with his cane.  The examiner reported 
dorsiflexion of the left foot actively and passively to 25 
degrees, which represents full range of motion, and plantar 
flexion passively and actively was to 15 degrees, 30 degrees less 
than full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  A 
February 2008 orthopedic outpatient note reflected bad 
periarticular erosions of the great toe MTP, but noted 
dorsiflexion to 20 degrees (full range of ankle motion) and 
plantar flexion to 30 degrees, 15 degrees short of full range of 
motion.  Even taking into consideration the Veteran's report that 
with repetitive use he was additionally limited by pain and 
fatigue, and noted that pain had a major functional impact, the 
Board finds that the functional impact of pain is taken into 
account in the currently assigned 10 percent evaluation.  
Further, the left foot disability for which the Veteran is 
service connected is the residuals of a fractured left great toe, 
which currently manifests as degenerative joint disease.  
Although at his October 2005 VA examination, the Veteran reported 
using an electric scooter when he was at home and when he was 
out, and noted that pain in his feet wake him up at night, there 
is no indication that this is due to his service-connected left 
great toe DJD.  Rather, the 2005 VA examiner found that the 
Veteran's symptoms and x-rays were compatible with non-service 
connected gout, and diagnosed him with gouty arthritis in both 
feet.  Further, at a December 2005 VA peripheral nerve 
examination, (discussed below), the examiner noted that the 
Veteran was taking Gabapentin, which relieved the burning 
sensation caused by his back disability-a sacral disk that was 
"out" and had affected a nerve.  This evidence again shows that 
many of the Veteran's symptoms, including burning in both feet, 
have not been attributed to his residuals of a left great toe 
fracture, but instead are related to other physical disabilities, 
including a back disability.  

In summary, there is no indication that the Veteran suffered from 
functional losses due to fracture of the left great toe that 
equated to a 20 percent rating under the criteria of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca, supra.  Taking into account all the 
evidence of record, prior to August 4, 2009, the Veteran's 
symptomatology related to his service-connected fracture of the 
left great toe cannot be characterized as moderately severe.

Additionally, a 20 percent rating under another diagnostic code 
is not warranted for the Veteran's fracture of the left great toe 
as there is no indication that the disability resulted in 
flatfoot, claw foot, or malunion of or nonunion of the tarsal or 
metatarsal bones.  As such, a higher rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 (flatfoot, 
acquired), 5278 (claw foot (pes cavus) acquired), or 5283 
(malunion of or nonunion of tarsal or metatarsal bones) (2010).

For the foregoing reasons, the Board thus concludes that a higher 
rating is not warranted for fracture of the left great toe under 
the Diagnostic Code 5284, for "other foot injuries," or any other 
potentially applicable diagnostic code pertaining to toe 
disabilities prior to August 4, 2009.

Concerning the Veteran's disability rating from August 4, 2009 
forward, the  Board finds that a higher (40 percent) rating is 
not warranted as there is no evidence of actual loss of use of 
the left foot.  Further, a rating higher than 30 percent is not 
warranted under any other diagnostic code because as noted above, 
the Veteran does not suffer from acquired flatfoot, or claw foot.

In summary, the Board finds that the Veteran is not entitled to a 
rating in excess of 10 percent prior to August 4, 2009, nor is he 
entitled to a rating higher than 30 percent from August 4, 2009.

B.  Tarsal tunnel syndrome

As noted in the introduction, the Court has indicated that a 
distinction must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the Veteran's tarsal tunnel 
syndrome to determine if the evidence of record entitles him to a 
rating in excess of 10 percent from February 22, 2005, or a 
rating in excess of 30 percent from July 29, 2009.

The RO assigned an initial 10 percent disability rating for the 
Veteran's left tarsal tunnel syndrome for the period from 
February 22, 2005, and a disability rating of 30 percent from 
July 29, 2009, under 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(external popliteal nerve (common peroneal)).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury.  38 C.F.R. § 4.120.  Although the RO rated the Veteran's 
tarsal tunnel syndrome under diagnostic code 8521, pertaining to 
the external popliteal nerve, the Veteran's disability is more 
properly characterized under diagnostic code 8525, as the 
posterior tibial nerve has been specifically identified as the 
nerve affected by the Veteran's tarsal tunnel syndrome.  See July 
2009 VA examination.  Therefore, the better diagnostic code is 
Diagnostic Code 8525, which provides ratings for complete and 
incomplete paralysis of the posterior tibial nerve.  Complete 
paralysis of the posterior tibial nerve is manifested by the 
following symptoms, and is rated at the maximum, 30 percent 
level:  paralysis of all muscles of sole of foot, frequently with 
painful paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired.

Incomplete paralysis is ratable as mild, moderate, or severe.  
Mild incomplete paralysis is rated as 10 percent disabling; 
moderate incomplete paralysis is also rated 10 percent disabling; 
and severe incomplete paralysis is rated 20 percent disabling.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  Id.

The relevant evidence of record consists of VA examinations dated 
in December 2005, January 2007 and July 2009.

At a December 2005 VA peripheral nerve examination, the Veteran 
reported that he experienced aching pain over his first 
metatarsal-phalangeal joint on the left that went across the top 
of his foot.  He reported that for the past few years he had 
experienced a burning on the bottom of both feet that was present 
all the time.  The Veteran again noted that he used a cane for 
ambulation and a wheelchair for distances greater than 50 feet.  
The examiner also reported that the Veteran experienced severe 
back pain and had a sacral disk out that was affecting the nerve 
and was inoperable.  The examiner noted that the Veteran was on 
Gabapentin for this nerve problem.  The Veteran reported that 
this medication helped the burning pain in his feet.  On 
examination, the examiner found negative Tinel's over the tarsal 
tunnel, and normal sensation on the bottom of his foot, but 
severely decreased sensation in the L4 and S1 distribution.  The 
examiner also noted that the Veteran experienced decreased 
sensation up his leg to approximately the level of the knee that 
was nondermatomal.  The Veteran's strength was 5/5 dorsiflexion, 
5/5 plantar flexion, 5/5 toe flexion, and great toe extension was 
5/5.  The examiner reported that passively the Veteran had 2 
degrees of dorsiflexion, and actively he could get to neutral, 
and noted that this was unchanged with repetitive motion.  The 
examiner noted that the Veteran had pain at the end range of 
motion, but reported that his pain and motor strength did not 
change with repetitive motion.  The VA examiner diagnosed the 
Veteran with bilateral foot pain with evidence of gout on the 
left.  The examiner explained that he did not believe that the 
Veteran had tarsal tunnel syndrome because there were locations 
where, if he had the problem, he should have numbness and 
weakness, but he did not have any, and he had numbness in other 
areas unrelated to tarsal tunnel syndrome.  Nevertheless, the 
examiner noted that there was evidence for either peripheral 
neuropathy or nerve root injury from his back.  The examiner 
reported that he was requesting an EMG to determine whether the 
Veteran did in fact have tarsal tunnel or a peripheral neuropathy 
or radiculopathy.

A January 2006 EMG reflected electrographic evidence of a left 
tarsal tunnel syndrome.

In January 2007, the Veteran was afforded a VA peripheral nerves 
examination.  The Veteran reported that since he had a shell 
dropped on his foot in service, he has experienced a dull pain in 
the bottom of his foot and had an inability to dorsiflex his left 
great toe.  Despite this, the examiner noted that the Veteran 
worked as a painter and went up and down ladders with ease.  The 
examiner primarily discussed the right foot, noting that the 
Veteran was in a wheelchair for the past two years because of 
right foot and knee pain.  On examination, the examiner found 
tenderness over the MTP joint of the left foot, and noted that 
sensation in the left lower extremity was intact to light touch, 
pin prick, and propioception, but diminished over the left toe.  
The examiner noted that the Veteran had a moderately wide-based 
walk with small steps and an antalgic left gait.  The examiner 
reported that the Veteran's reflexes were 2+ throughout, and 
diagnosed the Veteran with tarsal tunnel syndrome with 
electromyogram confirmation.  However, he noted that he did not 
expect the Veteran's tarsal tunnel syndrome to necessarily get 
worse now as he has had it for approximately 70 years.  The VA 
examiner stated that most of the Veteran's recent problems were 
most likely related to gout and arthritis.  The examiner reported 
that in the past, the Veteran had done very well with his tarsal 
tunnel syndrome, noting that despite his limitations in 
dorsiflexion of the great toe, he was a painter and walked up and 
down ladders with ease.  The examiner also diagnosed the Veteran 
with gout, and arthritic changes exacerbated by a toe injury.  In 
sum, the examiner reported that the Veteran had tarsal tunnel 
syndrome that had caused him dull pain since the 1940s; however, 
he noted that the Veteran's most recent problems were not likely 
a result of his tarsal tunnel syndrome, again stating that he 
would not expect the Veteran's tarsal tunnel symptoms to get 
worse after 50-plus years outside of expected arthritic changes.

The Veteran was afforded a VA examination in July 2009.  At this 
examination, the examiner noted that tarsal tunnel syndrome was 
confirmed by VA in January 2006.  The VA examiner noted that the 
left knee reflex was 2+, the left ankle reflex was 2+, and the 
left plantar reflex was normal.  The examiner noted that after 
suffering a severe injury to the left foot during military 
service when a 150-pound shell fell on his left foot and crushed 
it, the Veteran had experienced persistent pain on the medial 
aspect of his left foot and ankle ever since the injury.  The 
examiner noted that his pain became progressively worse, 
particularly when bearing weight on the foot over the years, and 
noted that the Veteran began to compensate by bearing most of his 
weight on the right foot, which caused progressive difficulty 
with gait, and he began to walk with a cane 15 years ago.  The VA 
examiner noted that the Veteran became wheelchair bound due to 
left foot pain 5-6 years ago, and stated that the Veteran had 
significant pain and definite weakness on exam.  The VA examiner 
diagnosed the Veteran with severe tarsal tunnel syndrome and 
noted that nerve dysfunction was present including paralysis, 
neuritis, and neuralgia.  The examiner noted that the Veteran's 
left tarsal tunnel syndrome prevented chores, exercise, and 
sports, and had a severe effect on recreation, traveling, 
bathing, and dressing.  In summary, the VA examiner reported that 
given his clinical symptoms and progressive disability, as well 
as amount of pain, he would characterize this as a severe tarsal 
tunnel syndrome.  The examiner reported that the Veteran's left 
medial and lateral plantar nerves were affected as was the 
posterior tibial nerve, which had near complete paralysis.

Here, the Board finds that prior to July 29, 2009, the Veteran's 
tarsal tunnel syndrome caused no more than moderate incomplete 
paralysis.  Specifically, the December 2005 VA examination 
revealed a negative Tinel's over the tarsal tunnel, and normal 
sensation on the bottom of his foot .  The examiner noted that 
the Veteran experienced decreased sensation up his leg to 
approximately the level of the knee that was nondermatomal, and 
reported the Veteran's strength as 5/5 dorsiflexion, 5/5 plantar 
flexion, 5/5 toe flexion, and great toe extension was 5/5.  The 
December 2005 VA examiner did not even diagnose the Veteran with 
tarsal tunnel, explaining that where the Veteran should have 
numbness and weakness he did not have any, and he had numbness in 
other areas unrelated to tarsal tunnel syndrome.  Further, at a 
January 2007 VA examination, sensation in the left lower 
extremity was intact to light touch, pin prick, and 
propioception, but diminished over the left toe.  The examiner 
noted that the Veteran had a moderately wide-based walk with 
small steps and an antalgic left gait, and found normal reflexes 
(2+) throughout.  Although the VA examiner diagnosed tarsal 
tunnel syndrome, he reported that the primary symptom was dull 
pain that the Veteran had experienced since his injury in the 
1940s.  The examiner noted that the Veteran's most recent 
problems were not likely a result of his tarsal tunnel syndrome, 
explaining that he would not expect his tarsal tunnel symptoms to 
get worse after 50-plus years.  Instead, the examiner found that 
recent problems were most likely related to gout and arthritis.  
Further, he explained that in the past, the Veteran had done very 
well with his tarsal tunnel syndrome, noting that despite his 
limitations in dorsiflexion of the great toe, he was a painter 
and walked up and down ladders with ease.  In summary, a December 
2005 VA examiner did not even diagnose tarsal tunnel syndrome, 
and a January 2007 VA examiner opined that although the Veteran 
was diagnosed with tarsal tunnel syndrome, his only 
symptomatology was dull pain, and the Veteran's recent problems 
were related to gout and arthritis.  Further, the Board finds 
that the above-noted intact sensory symptoms and normal reflexes 
warrant no more than the currently assigned 10 percent rating for 
tarsal tunnel syndrome, which contemplates moderate incomplete 
paralysis of the posterior tibial nerve.

As of July 29, 2009, the Veteran is in receipt of a 30 percent 
rating, which is the highest rating available under diagnostic 
code 8525, and contemplates complete paralysis of the posterior 
tibial nerve.  As noted above, the July 2009 VA examiner 
specifically identified the posterior tibial nerve as the nerve 
affected by the Veteran's tarsal tunnel syndrome and noted that 
it had near complete paralysis.  Because the specific nerve 
affected by the Veteran's tarsal tunnel syndrome has been 
identified, the Board finds that it would be inappropriate to 
evaluate the Veteran's disability under another diagnostic code 
pertaining to the peripheral nerves.

The Board has also considered whether referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
appropriate, and expressly finds that it is not, as the evidence 
does not present such an exceptional or unusual disability 
picture that the available schedular evaluations for his service-
connected disabilities are inadequate.  In particular, the rating 
criteria found in DC's 5284, and 8525 describe the Veteran's 
specific disability level and symptomatology.  Diagnostic code 
5284 accounts for the Veteran's sensory symptoms, as well as his 
more objective neurologic symptoms.  Furthermore, the competent 
evidence does not demonstrate that the Veteran's residuals of 
left great toe fracture with DJD, and his tarsal tunnel syndrome 
cause marked interference with the Veteran's activities of daily 
living or employment.  While his walking is now more labored and 
requires a cane, this is contemplated by the "severe" rating his 
disabilities have more recently been assigned.  His left great 
toe DJD and tarsal tunnel syndrome have not required frequent 
hospitalizations, nor have the disabilities otherwise produced 
impairment unrecognized by the schedule.  As his disability 
picture is contemplated by the rating schedule, referral for 
consideration of extraschedular ratings is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating for residuals of a fractured 
left great toe with DJD, evaluated as 10 percent disabling prior 
to August 4, 2009, and 30 percent disabling since August 4, 2009, 
is denied.

Entitlement to higher initial ratings for tarsal tunnel syndrome 
of the left lower extremity, evaluated as 10 percent disabling 
from February 22, 2005, and 30 percent disabling since July 29, 
2009, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


